Citation Nr: 1616058	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  11-05 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for fibromyalgia. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service from August 1980 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In his substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  The Veteran failed to report for the scheduled hearing and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his fibromyalgia is worse than the currently assigned 10 percent disability rating.  The Veteran underwent a VA examination in December 2011.  The examiner noted the Veteran does not require continuous medication for control of fibromyalgia symptoms, and there are no symptoms refractory to therapy.  The Veteran reported stiffness of the knees (meniscal tear and degenerative joint disease), slight muscle weakness in legs, fatigue, sleep disturbances (sleep apnea and smoking history), depression, and Raynaud's-like symptoms such as a burning sensation in the lateral distal area of the foot and heel.  The examiner noted these symptoms were constant or nearly constant and often precipitated by environmental or emotional stress.  Upon physical examination, the examiner noted tender points at the medial joint line of both knees and global pain of bilateral knees.  A VA psych examination from that time noted a diagnosis of depression.  As the Veteran's last VA examination was in December 2011, and it is unclear whether the VA examiner at that time was attributing the Veteran's symptoms to his service-connected fibromyalgia, or non-service connected disabilities, the Board finds an additional VA examination is necessary.  Although cognizant that the AOJ has sought to reschedule the Veteran once for an examination for which he failed to report, considering the evidence of record and the need for clarification of the medical evidence currently of record, an additional attempt to obtain a VA examination should be made.

As the claim for an increased rating for fibromyalgia affects the claim for entitlement to TDIU, that claim is also remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all medical care providers who treated him for his fibromyalgia and whose records have not been obtained and added to the record. 

After securing the necessary release(s), the AOJ should obtain these records; the AOJ should make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and severity of his service-connected fibromyalgia.  The examiner should specifically address whether the Veteran's symptoms are attributed to his service-connected fibromyalgia or nonservice-connected disabilities.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  All appropriate tests and studies should be accomplished. 

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

